UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-6461 GENERAL ELECTRIC CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-1500700 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ At July 24, 2008, 3,985,403 shares of voting common stock, which constitute all of the outstanding common equity, with a par value of $14 per share were outstanding. REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM10-Q AND IS THEREFORE FILING THIS FORM 10-Q WITH THE REDUCED DISCLOSURE FORMAT. (1) General Electric Capital Corporation Part I – Financial Information Page Item 1. Financial Statements Condensed Statement of Current and Retained Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Notes to Condensed, Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4. Controls and Procedures 28 Part II – Other Information Item 1. Legal Proceedings 29 Item 6. Exhibits 30 Signatures 31 Forward-Looking Statements This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could adversely or positively affect our future results include: the behavior of financial markets, including fluctuations in interest and exchange rates and commodity and equity prices; the commercial and consumer credit environment; the impact of regulation and regulatory, investigative and legal actions; strategic actions, including acquisitions and dispositions; future integration of acquired businesses; future financial performance of major industries which we serve, including, without limitation, the air and rail transportation, energy generation, media, real estate and healthcare industries; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements General Electric Capital Corporation and consolidated affiliates Condensed Statement of Current and Retained Earnings (Unaudited) Three months ended June 30 Six months ended June 30 (In millions) 2008 2007 2008 2007 Revenues Revenues from services (Note 3) $ 17,672 $ 16,045 $ 34,473 $ 31,790 Sales of goods 528 28 895 60 Total revenues 18,200 16,073 35,368 31,850 Costs and expenses Interest 6,273 5,385 12,354 10,564 Operating and administrative 4,868 4,557 9,428 8,765 Cost of goods sold 461 23 778 48 Investment contracts, insurance losses and insurance annuity benefits 122 173 265 339 Provision for losses on financing receivables 1,492 1,059 2,841 2,063 Depreciation and amortization 2,137 1,924 4,258 3,838 Minority interest in net earnings of consolidated affiliates 63 49 99 153 Total costs and expenses 15,416 13,170 30,023 25,770 Earnings from continuing operations before income taxes 2,784 2,903 5,345 6,080 Provision for income taxes (34 ) (441 ) (104 ) (738 ) Earnings from continuing operations 2,750 2,462 5,241 5,342 Loss from discontinued operations, net of taxes (Note 2) (336 ) (254 ) (392 ) (655 ) Net earnings 2,414 2,208 4,849 4,687 Dividends (889 ) (932 ) (2,019 ) (3,906 ) Retained earnings at beginning of period 41,818 37,056 40,513 37,551 Retained earnings at end of period $ 43,343 $ 38,332 $ 43,343 $ 38,332 See accompanying notes. (3) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Financial Position (In millions) June 30, 2008 December 31, 2007 (Unaudited) Assets Cash and equivalents $ 15,495 $ 8,607 Investment securities 22,244 20,588 Inventories 82 63 Financing receivables – net (Note 5) 421,700 378,467 Other receivables 26,264 28,708 Property, plant and equipment, less accumulated amortization of $26,473 and $24,443 65,334 63,685 Goodwill (Note 6) 27,182 25,251 Other intangible assets – net (Note 6) 3,807 4,038 Other assets 81,703 82,498 Assets of discontinued operations (Note 2) 8,492 8,481 Total assets $ 672,303 $ 620,386 Liabilities and equity Short-term borrowings (Note 7) $ 196,386 $ 186,769 Accounts payable 17,246 14,515 Long-term borrowings (Note 7) 343,373 309,231 Investment contracts, insurance liabilities and insurance annuity benefits 12,518 12,311 Other liabilities 26,093 25,580 Deferred income taxes 8,331 7,983 Liabilities of discontinued operations (Note 2) 1,825 1,160 Total liabilities 605,772 557,549 Minority interest in equity of consolidated affiliates 2,291 1,607 Capital stock 56 56 Accumulated gains (losses) – net Investment securities (766 ) (25 ) Currency translation adjustments 8,157 7,368 Cash flow hedges (635 ) (749 ) Benefit plans (87 ) (105 ) Additional paid-in capital 14,172 14,172 Retained earnings 43,343 40,513 Total shareowner’s equity 64,240 61,230 Total liabilities and equity $ 672,303 $ 620,386 The sum of accumulated gains (losses) on investment securities, currency translation adjustments, cash flow hedges and benefit plans constitutes “Accumulated nonowner changes other than earnings,” and was $6,669 million and $6,489 million at June 30, 2008, and December 31, 2007, respectively. See accompanying notes. (4) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Cash Flows (Unaudited) (In millions) Six months ended June 30 2008 2007 Cash flows – operating activities Net earnings $ 4,849 $ 4,687 Loss from discontinued operations 392 655 Adjustments to reconcile net earnings to cash provided from operating activities Depreciation and amortization of property, plant and equipment 4,258 3,838 Increase in accounts payable 1,949 2,759 Provision for losses on financing receivables 2,841 2,063 All other operating activities (1,903 ) (3,271 ) Cash from operating activities – continuing operations 12,386 10,731 Cash from operating activities – discontinued operations 477 3,743 Cash from operating activities 12,863 14,474 Cash flows – investing activities Additions to property, plant and equipment (6,518 ) (7,376 ) Dispositions of property, plant and equipment 5,332 4,680 Increase in loans to customers (191,176 ) (162,455 ) Principal collections from customers – loans 165,348 147,175 Investment in equipment for financing leases (13,460 ) (11,942 ) Principal collections from customers – financing leases 12,098 11,126 Net change in credit card receivables (468 ) 4,606 Payments for principal businesses purchased (12,762 ) (5,829 ) Proceeds from principal business dispositions 4,422 1,102 All other investing activities (1,642 ) (6,824 ) Cash used for investing activities – continuing operations (38,826 ) (25,737 ) Cash used for investing activities – discontinued operations (435 ) (3,753 ) Cash used for investing activities (39,261 ) (29,490 ) Cash flows – financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) 8,400 (1,239 ) Newly issued debt Short-term (91 to 365 days) 313 775 Long-term (longer than one year) 61,026 47,001 Non-recourse, leveraged lease 57 24 Repayments and other debt reductions Short-term (91 to 365 days) (33,256 ) (20,261 ) Long-term (longer than one year) (859 ) (3,628 ) Non-recourse, leveraged lease (429 ) (609 ) Dividends paid to shareowner (2,019 ) (3,734 ) All other financing activities 95 (169 ) Cash from financing activities – continuing operations 33,328 18,160 Cash used for financing activities – discontinued operations (3 ) (4 ) Cash from financing activities 33,325 18,156 Increase in cash and equivalents 6,927 3,140 Cash and equivalents at beginning of year 8,907 9,849 Cash and equivalents at June 30 15,834 12,989 Less cash and equivalents of discontinued operations at June 30 339 176 Cash and equivalents of continuing operations at June 30 $ 15,495 $ 12,813 See accompanying notes. (5) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.Summary of Significant Accounting Policies Our financial statements are prepared in conformity with the U.S. generally accepted accounting principles (GAAP). Preparing financial statements in conformity with GAAP requires us to make estimates and assumptions that affect reported amounts and related disclosures. Actual results could differ from those estimates. These statements include all adjustments (consisting of normal recurring accruals) that we considered necessary to present a fair statement of our results of operations, financial position and cash flows. The results reported in these condensed, consolidated financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year. It is suggested that these condensed, consolidated financial statements be read in conjunction with the financial statements and notes thereto included in our latest shareowner’s Annual Report on Form 10-K. See Note 1 to the consolidated financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2007, which discusses our consolidation and financial statement presentation. We have reclassified certain prior-period amounts to conform to the current-period’s presentation. All of the outstanding common stock of General Electric Capital Corporation (GE Capital or GECC) is owned by General Electric Capital Services, Inc. (GECS), all of whose common stock is owned, directly or indirectly, by General Electric Company (GE Company or GE). Our financial statements consolidate all of our affiliates – companies that we control and in which we hold a majority voting interest. GECC includes GE Commercial Finance, GE Money and the financial services businesses of GE Infrastructure (Aviation Financial Services, Energy Financial Services and Transportation Finance). Details of total revenues and segment profit by operating segment can be found on page 20 of this report. Unless otherwise indicated, information in these notes to condensed, consolidated financial statements relates to continuing operations. We label our quarterly information using a calendar convention, that is, first quarter is labeled as ending on March 31, second quarter as ending on June 30, and third quarter as ending on September 30. It is our longstanding practice to establish interim quarterly closing dates using a fiscal calendar, which requires our businesses to close their books on either a Saturday or Sunday, depending on the business. The effects of this practice are modest and only exist within a reporting year. The fiscal closing calendar from 1993 through 2013 is available on our website, www.ge.com/secreports. Accounting changes On January 1, 2008, we adopted Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards (SFAS) 157, Fair Value Measurements, and SFAS 159, The Fair Value Option for Financial Assets and Financial Liabilities, which are more fully discussed in Note 8 to the condensed, consolidated financial statements. 2.Discontinued Operations Discontinued operations is comprised of our Japanese personal loan business (Lake) and our Japanese mortgage and card businesses, excluding our minority ownership in GE Nissen Credit Co., Ltd. (GE Money Japan), our U.S. mortgage business (WMC), GE Life and Genworth Financial, Inc. (Genworth). Associated results of operations, financial position and cash flows are separately reported as discontinued operations for all periods presented. (6) GE Money Japan In September 2007, we committed to a plan to sell Lake upon determining that, despite restructuring, Japanese regulatory limits for interest charges on unsecured personal loans did not permit us to earn an acceptable return. During the second quarter of 2008, we committed to sell GE Money Japan, resulting in the addition of our Japanese mortgage and card businesses to discontinued operations. Subsequent to the end of the second quarter, we reached an agreement to sell these businesses and expect to complete the sale by the end of the third quarter of 2008, subject to regulatory approval and closing conditions. In connection with this agreement, and primarily related to our Japanese mortgage and card businesses, we recorded an incremental $233 million impairment loss in the second quarter of 2008. GE Money Japan revenues from discontinued operations were $209 million and $276 million in the second quarters of 2008 and 2007, respectively, and $454 million and $578 million in the first six months of 2008 and 2007, respectively. In total, GE Money Japan losses from discontinued operations, net of taxes, were $311 million and $50 million in the second quarters of 2008 and 2007, respectively, and $358 million and $69 million in the first six months of 2008 and 2007, respectively. WMC In December 2007, we completed the sale of our U.S. mortgage business. In connection with the transaction, WMC retained certain obligations related to loans sold prior to the disposal of the business, including WMC’s contractual obligations to repurchase previously sold loans as to which there was an early payment default or with respect to which certain contractual representations and warranties were not met. Reserves related to these obligations were $280 million and $232 million at June 30, 2008 and March 31, 2008, respectively. WMC revenues from discontinued operations were $(62) million and $(407) million in the second quarters of 2008 and 2007, respectively, and $(57) million and $(860) million in the first six months of 2008 and 2007, respectively. In total, WMC’s losses from discontinued operations, net of taxes, were $20 million and $204 million in the second quarters of 2008 and 2007, respectively, and $27 million and $584 million in the first six months of 2008 and 2007, respectively. Insurance In total, losses from insurance-related discontinued operations, net of taxes, were $5 million and an insignificant amount in the second quarters of 2008 and 2007, respectively, and $7 million and $2 million in the first six months of 2008 and 2007, respectively. (7) Summarized financial information for discontinued operations is shown below. Three months ended June 30 Six months ended June 30 (In millions) 2008 2007 2008 2007 Operations Total revenues $ 147 $ (131 ) $ 397 $ (282 ) Loss from discontinued operations before income taxes $ (192 ) $ (649 ) $ (269 ) $ (1,325 ) Income tax benefit 89 394 110 669 Loss from discontinued operations, net of taxes $ (103 ) $ (255 ) $ (159 ) $ (656 ) Disposal Loss on disposal before income taxes $ (224 ) $ (11 ) $ (224 ) $ (11 ) Income tax benefit (expense) (9 ) 12 (9 ) 12 Gain (loss) on disposal, net of taxes $ (233 ) $ 1 $ (233 ) $ 1 Loss from discontinued operations, net of taxes $ (336 ) $ (254 ) $ (392 ) $ (655 ) During the second quarter of 2008, we increased our assets of discontinued operations at June 30, 2008, and December 31, 2007 by $2,172 million and $1,778 million, respectively. These increases related to the inclusion of our Japanese mortgage and card businesses in discontinued operations. At (In millions) June 30, 2008 December 31, 2007 Assets Cash and equivalents $ 339 $ 300 Financing receivables – net 6,875 6,675 Other 1,278 1,506 Assets of discontinued operations $ 8,492 $ 8,481 At (In millions) June 30, 2008 December 31, 2007 Liabilities Liabilities of discontinued operations $ 1,825 $ 1,160 Assets and liabilities at June 30, 2008, and December 31, 2007, primarily comprised our GE Money Japan business. (8) 3.Revenues From Services Revenues from services are summarized in the following table. Three months ended June 30 Six months ended June 30 (In millions) 2008 2007 2008 2007 Interest on loans $ 6,723 $ 5,756 $ 13,196 $ 11,315 Equipment leased to others 3,896 3,674 7,691 7,413 Fees 1,407 1,585 2,736 2,959 Investment income 643 495 1,248 1,247 Financing leases 1,190 1,200 2,339 2,311 Real estate investments 1,133 962 2,290 2,047 Associated companies 647 590 1,116 1,008 Gross securitization gains 223 547 511 1,118 Other items 1,810 1,236 3,346 2,372 Total $ 17,672 $ 16,045 $ 34,473 $ 31,790 4.Income Taxes The balance of “unrecognized tax benefits,” the amount of related interest and penalties we have provided and what we believe to be the range of reasonably possible changes in the next 12 months, were: At (In millions) June 30, 2008 December 31, 2007 Unrecognized tax benefits $ 2,951 $ 2,964 Portion that, if recognized, would reduce tax expense and effective tax rate(a) 1,478 1,540 Accrued interest on unrecognized tax benefits 651 548 Accrued penalties on unrecognized tax benefits 71 55 Reasonably possible reduction to the balance of unrecognized tax benefits in succeeding 12 months 0-300 0-350 Portion that, if recognized, would reduce tax expense and effective tax rate(a) 0-50 0-100 (a) Some portion of such reduction might be reported as discontinued operations. The IRS is currently auditing the GE consolidated income tax returns for 2003-2005, a substantial portion of which include our activities. In addition, certain other U.S. tax deficiency issues and refund claims for previous years remain unresolved. It is reasonably possible that the 2003-2005 U.S. audit cycle will be completed during the next 12 months, which could result in a decrease in our balance of unrecognized tax benefits. We believe that there are no other jurisdictions in which the outcome of unresolved issues or claims is likely to be material to our results of operations, financial position or cash flows. We further believe that we have made adequate provision for all income tax uncertainties. (9) 5.Financing Receivables Financing receivables – net, consisted of the following. At (In millions) June 30, 2008 December 31, 2007 Loans, net of deferred income $ 354,124 $ 308,601 Investment in financing leases, net of deferred income 72,076 74,082 426,200 382,683 Less allowance for losses (4,500 ) (4,216 ) Financing receivables – net(a) $ 421,700 $ 378,467 (a) Included $8,170 million and $9,708 million related to consolidated, liquidating securitization entities at June 30, 2008, and December 31, 2007, respectively. 6.Goodwill and Other Intangible Assets Goodwill and other intangible assets – net, consisted of the following. At (In millions) June 30, 2008 December 31, 2007 Goodwill $ 27,182 $ 25,251 Intangible assets subject to amortization 3,807 4,038 Total $ 30,989 $ 29,289 Changes in goodwill balances follow. 2008 (In millions) GE Commercial Finance GE Money GE Infrastructure(a) Total Balance January 1 $ 14,445 $ 10,273 $ 533 $ 25,251 Acquisitions/purchase accounting adjustments 836 509 340 1,685 Dispositions, currency exchange and other 184 64 (2 ) 246 Balance June 30 $ 15,465 $ 10,846 $ 871 $ 27,182 (a) Included only portions of the segment that are financial services businesses. Goodwill balances increased $1,351 million from new acquisitions and $466 million as a result of the weaker U.S. dollar in 2008. The most significant increases related to acquisitions of Merrill Lynch Capital ($581 million at GE Commercial Finance), Bank BPH ($508 million at GE Money) and CDM Resource Management, Ltd. ($230 million at GE Infrastructure). During 2008, the goodwill balance increased by $334 million related to purchase accounting (10) adjustments to prior-year acquisitions. The most significant of these adjustments were increases of $173 million and $79 million associated with the 2007 acquisitions of Sanyo Electric Credit Co., Ltd. by GE Commercial Finance and Regency Energy Partners LP by GE Infrastructure, respectively. Intangible Assets Subject to Amortization At June 30, 2008 December 31, 2007 (In millions) Gross carrying amount Accumulated amortization Net Gross carrying amount Accumulated amortization Net Customer-related $ 2,125 $ (690 ) $ 1,435 $ 2,389 $ (866 ) $ 1,523 Patents, licenses and trademarks 652 (561 ) 91 427 (308 ) 119 Capitalized software 2,016 (1,254 ) 762 1,806 (1,076 ) 730 Lease valuations 1,760 (437 ) 1,323 1,841 (360 ) 1,481 All other 352 (156 ) 196 330 (145 ) 185 Total $ 6,905 $ (3,098 ) $ 3,807 $ 6,793 $ (2,755 ) $ 4,038 Amortization expense related to intangible assets subject to amortization was $209 million and $211 million for the quarters ended June 30, 2008 and 2007, respectively.
